RAWLS, J.,
dissents.
RAWLS, Judge (concurring in part; dissenting in part).
I concur with the majority opinion except for disposition of the cause.
The burden of proving any “personal safety” exception to the constitutional right of cross-examination by defendant was first shouldered by the state upon Officer Hoover unilaterally declining background questions when his deposition was taken. This burden continued during pre-trial proceedings and during trial. The state failed to carry its burden.
I would reverse and remand for a new trial.